ORDER

Because appellant Contreras did not timely appeal the district court’s underlying summary judgment ruling of February 12, 2001, and because this Court has affirmed already the district court’s March 15, 2000 grant of summary judgment, 237 F.3d 756 (7th Cir.2001), this appeal is limited to the district court’s denial of his Rule 60(b) motion to reconsider.
We review the district court’s denial of Contreras’s 60(b) motion for abuse of discretion. Castro v. Bd. of Educ., 214 F.3d 932 (7th Cir.2000). Unless no reasonable judge would have denied the motion, no such abuse exists. Id. at 935. We find the court’s decision that Contreras failed to show any exceptional circumstances justifying relief under 60(b) reasonable. We AFFIRM.